            Case 2:21-cr-00062 Document 39 Filed 05/04/21 Page 1 of 1 PageID #: 216

                                  Courtroom Minute Entry
Room: Judge Tinsley Charleston                 Case No.: 2:21-cr-00062    Type: Initial Appearance/Arraignment
Caption: USA v. Larry Allen Clay, Jr.          Judge: Judge Tinsley

Started: 5/4/2021 10:59:18 AM
Ends:    5/4/2021 11:06:46 AM           Length: 00:07:29

        Judge Dwane L. Tinsley
        Courtroom Deputy: Kim Begovich
        Defendant: Larry Allen Clay, Jr.
        Assistant U.S. Attorney: Kathleen Robeson
        Federal Public Defender: Wesley P. Page
        Probation Officer: Kachine Jonese
        Court Reporter: CourtSmart

        INITIAL APPEARANCE AND ARRAIGNMENT

11:01:04 AM     Judge Dwane L. Tinsley
11:01:12 AM     Called cased, noted appearances of counsel, defendant present in courtroom
11:01:50 AM     Defendant placed under oath by Courtroom Deputy
11:01:57 AM     Stated rights of defendant and defendant acknowledged these rights
11:02:03 AM     Defendant: Larry Allen Clay, Jr.
11:02:05 AM     Stated personal information
11:02:23 AM     Judge Dwane L. Tinsley
11:02:31 AM     Previously reviewed financial affidavit and defendant does qualify for court-appointed counsel
11:02:48 AM     Ordered the appointment of the Office of the FPD
11:02:51 AM     Stated additional rights of defendant and defendant acknowledged these rights
11:03:07 AM     Questions defendant about indictment related matters
11:03:21 AM     Defendant pleads not guilty to charge(s) contained in the indictment
11:03:25 AM     Stated district judge assignment, and dates for trial and pretrial motions hearing
11:03:54 AM     Defendant does not waive the right to be present at the pretrial motions hearing
11:04:32 AM     Parties have elected the standard discovery; pretrial motions, voir dire and witness list dates given
11:04:54 AM     Make sure chambers receives a copy of all motions filed with the clerk
11:05:05 AM     Advised counsel to give USMS 30 days notice for out-of-custody defendants/witnesses and cancel when
                unnecessary
11:05:19 AM     Court and parties review and discuss Pretrial Services Report
11:05:32 AM     No additions or corrections to Pretrial Services Report at this time
11:05:43 AM     Due Process Protections Act of 2020
11:06:18 AM     The defendant was previously ordered detained and is hereby ordered remanded to the custody of the
                US Marshal
11:06:24 AM     Anything else counsel wishes to address?
11:06:29 AM     Hearing adjourned
